PETRINA HOBBS, as Personal Representative of the Estate of SAMMIA HOBBS, deceased, Appellant,
v.
TENET ST. MARY'S INC d/b/a ST. MARY'S MEDICAL CENTER, Appellee.
No. 4D08-4592.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Julie H. Littky-Rubin of Lytal, Reiter, Clark, Fountain & Williams, LLP, West Palm Beach, for appellant.
Robert C. Weill, James C. Sawran and Jason McGrath of Mcintosh, Sawran, Peltz & Cartaya, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed.
TAYLOR, MAY, JJ., and GARCIA-WOOD, MARINA, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.